January 11, 2011 DHT Holdings, Inc. Form 20-F for the Year Ended December 31, 2009 File No. 001-32640 Dear Mr. Humphrey and Ms. Geddes: Reference is made to the comment letter (the “Comment Letter”) dated December 28, 2010 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to the annual report on Form20-F of DHT Holdings, Inc. (the “Company”) for the year ended December31, 2009, filed with the Commission on March 25, 2010.This letter is to confirm the conversation on January 4, 2011 between Ms. Sonia Bednarowski of the Staff and the undersigned, in which it was agreed that the Company will have until January 28, 2011 to submit its response to the Comment Letter. Sincerely, /s/ Erik R. Tavzel Erik R. Tavzel Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549-3561 Attention: Mr. David R. Humphrey Ms. Amy Geddes
